In Mandamus. Respondent’s motion for judgment on the pleadings is denied. Sua sponte, an alternative writ is granted and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 10.6:
The parties shall file any evidence they intend to present within 20 days of the date of this entry, relator shall file a brief within ten days of the filing of the evidence, respondent shall file a brief within 20 days after the filing of relator’s brief, and relator may file a reply brief within seven days after filing of respondent’s brief. Relator’s motion for in camera review is granted, and respondent is ordered to submit as part of its evidence for in camera review unredacted copies of the records for which it claims exemptions.
O’Donnell, J., dissents and would grant the motion for judgment on the pleadings.